Citation Nr: 1145975	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for total knee replacement, left knee, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2008, a statement of the case was issued in July 2008, and a substantive appeal was received in August 2008.

The Veteran testified at a Board hearing in October 2011.  A transcript of that hearing is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  At the October 2011 hearing before the Board at the RO, the Veteran testified that his left knee disability renders him totally unemployable.  Thus, the Board finds an indication in the record that reasonably raises a claim of entitlement to a TDIU.

The Board observes that the Veteran also initiated an appeal of a denial of service connection for asthma, as documented in a March 2010 statement of the case.  However, the Veteran did not perfect the appeal of that issue for Board review through submission of a timely substantive appeal.  A January 2011 VA Form 9 was submitted with contentions concerning the Veteran's knee disability, but no reference was made to asthma.  Discussion at the Veteran's October 2011 Board hearing confirmed the issues on appeal and did not include any indication that the Veteran believed that the asthma claim was on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected left knee disability warrants a higher disability rating; it is currently rated as 30 percent disabling.

The record indicates that the Veteran's left knee symptoms have increased in severity since his last VA examination, which was administered in October 2009, now over two years ago.  In his October 2011 Board hearing testimony, the Veteran gave detailed testimony concerning the symptoms of his left knee disability and expressly stated that his left knee symptoms had increased in severity since his most recent VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate.

As discussed in the introduction section above, the Board finds that this appeal includes the issue of entitlement to TDIU.  Accordingly, the Board directs the RO/AMC to proceed with the appropriate development of this issue.  The Board notes that the Veteran's appeal for TDIU is inextricably intertwined with the appeal for an increased rating for left knee disability; adjudication of the TDIU issue must be deferred until completion of the actions directed in this remand with regard to the left knee issue.

Lastly, the RO/AMC should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records (not already of record) relevant to the appeal since January 2011.

2.  The RO/AMC should schedule the Veteran for a VA knee examination for the purpose of determining the current severity of his left knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.

Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe.

3.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated, to include the issue of entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


